DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Status of Claims
3.        Claims 1-10 are pending in this application.  
	Claims 1-3, 6, 9 and 10 are currently amended.

Response to Arguments
4.       Regarding Applicant’s Argument (page 5, line 7 – page 9, line 5):
Applicant’s arguments with respect to newly amended claims 1, 9 and 10 over Ooba in view of Kamoi, have been considered but are moot because the arguments are addressed by the newly cited Maeda et al. (US 2018/0352097) reference explained in the body of rejection below.  In particular "wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F" is met by Maeda et al., in combination with Ooba.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 8,384,949) in view of Maeda et al. (US 2018/0352097).


Ooba discloses an image forming apparatus (Figs. 1 and 3 ‘image forming apparatus 207’) that has a plurality of network I/Fs (Fig. 3 ‘network interface 208’ and ‘network interface 209’; ‘connectors 208 and 209 may be a network interface such as Ethernet and connected to the print-control apparatus 201 through a network’ Col. 7, lines 24-39) and connects an image formation control apparatus (Figs. 1 and 2 ‘print control apparatus 201’; Col. 5 and 6) to one of the plurality of network I/Fs (e.g. Fig. 1 ‘print control apparatus 201’ connected to ‘image forming apparatus 207’ via ‘dedicated line 206’), comprising at least one processor and/or a circuit (Fig. 3 ‘control unit 308 has a CPU, a ROM, and a RAM’ Col. 7, lines 44-51) configured to function as: 
a setting unit (Fig. 6 ‘print-control apparatus connection information screen 701’) configured to set a setting for the image formation control apparatus on the one of the plurality of network l/Fs (e.g. “a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.), in accordance with a fact that the image formation control apparatus is connected to the one of the plurality of network l/Fs (Fig. 4 flowchart: “When the print-control apparatus 201 is connected to the image-forming apparatus 207, the process proceeds to step S503 and confirms information variable of the print-control apparatus 201. The information variable of the print-control apparatus 201 is information for specifying the print-control apparatus 201 connected to the image-forming apparatus 207 in a one-to-one relation. Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)): and
a display control unit (Fig. 3 ‘image input/output control unit 305’) that controls display on a screen (Fig. 6 ‘print-control apparatus connection information screen 701’), on which a network setting for the image formation control apparatus is set (“When the input of the connection information concerning the print-control apparatus 201 is finished on the screen 701, a value of this input is stored in the .
wherein the screen includes information for the one network I/F (e.g. “Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)).

Ooba does not expressly disclose wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F.
Maeda discloses wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F (Maeda: “FIG. 32 shows an example of the display screen when the mobile terminal 70 is displaying a setting confirmation screen SQB. In this example, the mobile terminal 70 is displaying the setting confirmation screen SQB concerning the network setting.” [0264] and [0088].  Note that the Fig. 32 ‘Setting Confirmation Screen’ shows what has already been set.  This reads on the claimed ‘information indicating that the setting…has been set’).
Ooba in view of Maeda are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F.


Regarding Claim 2:
The proposed combination of Ooba in view of Maeda further discloses the image forming apparatus according to claim 1, wherein in a case where the display control unit is instructed to display a network setting screen for the one network I/F to which the image formation control apparatus is connected (Maeda: e.g. Fig. 32 ‘connection confirmation screen’), the display control unit displays the network setting screen on which specific network setting values, which are assigned to the image forming apparatus on a specific network on which the image forming apparatus carries out communications via the image formation control apparatus, have been entered (Maeda: e.g. Fig. 32 wherein wireless (AP Mode) information such as IP address and SSID are displayed).
Ooba in view of Maeda are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein in a case where the display control unit is instructed to display a network setting screen for the one network I/F to which the image formation control apparatus is connected, the display control unit displays the network setting screen on which specific network setting values, which are assigned to the image forming apparatus on a specific network on which the image forming apparatus carries out communications via the image formation 

Regarding Claim 9:
Ooba discloses a control method for an image forming apparatus (Figs. 1 and 3 ‘image forming apparatus 207’) that has a plurality of network I/Fs (Fig. 3 ‘network interface 208’ and ‘network interface 209’; ‘connectors 208 and 209 may be a network interface such as Ethernet and connected to the print-control apparatus 201 through a network’ Col. 7, lines 24-39) and connects an image formation control apparatus (Figs. 1 and 2 ‘print control apparatus 201’; Col. 5 and 6) to one of the plurality of network I/Fs (e.g. Fig. 1 ‘print control apparatus 201’ connected to ‘image forming apparatus 207’ via ‘dedicated line 206’), comprising a memory storing a program (‘program’ Col. 15, lines 12-18), and at least one processor executing the program (Fig. 3 ‘control unit 308 has a CPU, a ROM, and a RAM’ Col. 7, lines 44-51) to: 
set a setting for the image formation control apparatus on the one of the plurality of network l/Fs (e.g. “a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.), in accordance with a fact that the image formation control apparatus is connected to the one of the plurality of network l/Fs (Fig. 4 flowchart: “When the print-control apparatus 201 is connected to the image-forming apparatus 207, the process proceeds to step S503 and confirms information variable of the print-control apparatus 201. The information variable of the print-control apparatus 201 is information for specifying the print-control apparatus 201 connected to the image-forming apparatus 207 in a one-to-one relation. Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)): and
control display on a screen (Fig. 6 ‘print-control apparatus connection information screen 701’; (“When the input of the connection information concerning the print-control apparatus 201 is finished on the screen 701, a value of this input is stored in the information variable of the print-control apparatus 201. In this case, a button or a form for selecting whether the input value is a network address, a physical address, or a name may be displayed.” (Col. 8, lines 50-55)), 
wherein the screen includes information for the one network I/F (e.g. “Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)).

Ooba does not expressly disclose wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F.
Maeda discloses wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F (Maeda: “FIG. 32 shows an example of the display screen when the mobile terminal 70 is displaying a setting confirmation screen SQB. In this example, the mobile terminal 70 is displaying the setting confirmation screen SQB concerning the network setting.” [0264] and [0088].  Note that the Fig. 32 ‘Setting Confirmation Screen’ shows what has already been set.  This reads on the claimed ‘information indicating that the setting…has been set’).
Ooba in view of Maeda are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F.
The suggestion/motivation for doing is to “enhance user’s convenience” as disclosed by Maeda in the background of invention.  Therefore, it would have been obvious to combine Ooba with Maeda to obtain the invention as specified in claim 9.

Regarding Claim 10:
Ooba discloses a non-transitory computer-readable storage medium storing a program causing a computer to execute a control method for an image forming apparatus (Figs. 1 and 3 ‘image forming apparatus 207’) that has a plurality of network I/Fs (Fig. 3 ‘network interface 208’ and ‘network interface 209’; ‘connectors 208 and 209 may be a network interface such as Ethernet and connected to the print-control apparatus 201 through a network’ Col. 7, lines 24-39) and connects an image formation control apparatus to one of the plurality of network I/Fs (Figs. 1 and 2 ‘print control apparatus 201’; Col. 5 and 6), the image forming apparatus comprising a memory storing a program (‘program’ Col. 15, lines 12-18), and at least one processor executing the program (Fig. 3 ‘control unit 308 has a CPU, a ROM, and a RAM’ Col. 7, lines 44-51) to: 
set a setting for the image formation control apparatus on the one of the plurality of network l/Fs (e.g. “a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.), in accordance with a fact that the image formation control apparatus is connected to the one of the plurality of network l/Fs (Fig. 4 flowchart: “When the print-control apparatus 201 is connected to the image-forming apparatus 207, the process proceeds to step S503 and confirms information variable of the print-control apparatus 201. The information variable of the print-control apparatus 201 is information for specifying the print-control apparatus 201 connected to the image-forming apparatus 207 in a one-to-one relation. Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)): and
control display on a screen (Fig. 6 ‘print-control apparatus connection information screen 701’; (“When the input of the connection information concerning the print-control apparatus 201 is finished on the screen 701, a value of this input is stored in the information variable of the print-control apparatus 201. In this case, a button or a form for selecting whether the input value is a network address, a physical address, or a name may be displayed.” (Col. 8, lines 50-55)), 
wherein the screen includes information for the one network (e.g. “Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)).

Ooba does not expressly disclose wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F.
Maeda discloses wherein the screen includes information indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F (Maeda: “FIG. 32 shows an example of the display screen when the mobile terminal 70 is displaying a setting confirmation screen SQB. In this example, the mobile terminal 70 is displaying the setting confirmation screen SQB concerning the network setting.” [0264] and [0088].  Note that the Fig. 32 ‘Setting Confirmation Screen’ shows what has already been set.  This reads on the claimed ‘information indicating that the setting…has been set’).
Ooba in view of Maeda are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the indicating that the setting for connection with the image formation control apparatus has been set for the one network I/F.
The suggestion/motivation for doing is to “enhance user’s convenience” as disclosed by Maeda in the background of invention.  Therefore, it would have been obvious to combine Ooba with Maeda to obtain the invention as specified in claim 10.

10.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba in view of Maeda as applied to claim 2 above, and further in view of Yanazume (US 2010/0103450).

Regarding Claim 3:
The proposed combination of Ooba in view of Maeda discloses the image forming apparatus according to claim 2, however they do not expressly disclose wherein the display control unit displays setting fields, in which the specific network setting values have been entered, on the network setting screen in a predetermined form indicating that the network setting values have previously been configured.
Yanazume discloses wherein the display control unit displays setting fields, in which the specific network setting values have been entered, on the network setting screen in a predetermined form indicating that the network setting values have previously been configured (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).


Regarding Claim 4:
The proposed combination of Ooba in view of Maeda discloses the image forming apparatus according to claim 3, however they do not expressly disclose wherein in the network setting screen, user's operations on the setting fields in which the specific network setting values have been entered are not accepted.
Yanazume discloses wherein in the network setting screen, user's operations on the setting fields in which the specific network setting values have been entered are not accepted (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).

The suggestion/motivation for doing so is to “improve a convenience” as disclosed by Yanazume in the background of invention.  For example the IP address and the user login name and password do not have to be entered every time the user logs in.  Therefore, it would have been obvious to combine Ooba, Maeda & Yanazume to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Ooba in view of Maeda discloses the image forming apparatus according to claim 3, however they do not expressly disclose wherein the network setting screen includes other setting fields in which other network setting values assigned to the image forming apparatus on another network other than the specific network are to be entered.
Yanazume discloses wherein the network setting screen includes other setting fields in which other network setting values assigned to the image forming apparatus on another network other than the specific network are to be entered (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).
Ooba, Maeda & Yanazume are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of making network connection settings on a MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the network setting screen includes other setting fields in which other network setting values assigned to the image forming apparatus on another network other than the specific network are to be entered.  
The suggestion/motivation for doing so is to “improve a convenience” as disclosed by Yanazume in the background of invention.  For example the IP address and the user login name and password do not have to be entered every time the user logs in.  Therefore, it would have been obvious to combine Ooba, Maeda & Yanazume to obtain the invention as specified in claim 5.

Regarding Claim 6:
The proposed combination of Ooba, Maeda & Yanazume further discloses the image forming apparatus according to claim 3, wherein the display control unit provides notification that the specific network setting values have previously been configured (Maeda: “FIG. 32 shows an example of the display screen when the mobile terminal 70 is displaying a setting confirmation screen SQB. In this example, the mobile terminal 70 is displaying the setting confirmation screen SQB concerning the network setting.” [0264] and [0088].  Note that the Fig. 32 ‘Setting Confirmation Screen’ shows what has already been set.  This reads on the claimed ‘information indication that the setting…has been set’).


Regarding Claim 7:
The proposed combination of Ooba in view of Maeda discloses the image forming apparatus according to claim 3, however they do not expressly disclose wherein the display control unit does not accept a predetermined operation that commands displaying of the network setting screen on which the specific network setting values have been entered.
Yanazume discloses wherein the display control unit does not accept a predetermined operation that commands displaying of the network setting screen on which the specific network setting values have been entered (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).
.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ooba in view of Maeda as applied to claim 1 above, and further in view of Nakazawa (US 9,292,806).

Regarding Claim 8:
The proposed combination of Ooba in view of Maeda disclose the image forming apparatus according to claim 2, however they do not expressly disclose wherein the specific network setting values include an IP address, a subnet mask, and a gateway address assigned to the image forming apparatus on the specific network.
	Nakazawa discloses wherein the specific network setting values include an IP address, a subnet mask, and a gateway address assigned to the image forming (Nakazawa: ‘Referring to FIG. 4, items are classified into three groups: network setting 401, instrument information 405, and notification setting 408, each of which includes detailed setting items. When the check contents of a group item, e.g., the notification setting 408 change, an SMTP server address 409 and an SMTP transmission source address 410 synchronously become selectable (with a checkmark in the notification setting 408) or unselectable (without a checkmark in the notification setting 408). For example, since the instrument information 405 in FIG. 4 has no checkmark, operations for an instrument name 406 and installation location 407 as child elements are inhibited. If an item is selected, like the network setting 401, its child elements can individually be selected. In the example shown in FIG. 4, an IP address/subnet mask 402 and gateway address 403 of the network setting 401 are selected, although a DNS server address 404 is not selected.’ Col. 4, line 60 – Col. 5, line 8); ‘FIG. 9 is a view showing an example of a window to change the setting information of a network instrument by the instrument management system application 102 according to the second embodiment. Referring to FIG. 9, reference numeral 901 denotes an IP address; 902, a gateway address; 903, a subnet mask; and 904 and 905, input controls to display and edit an instrument name that can be set by the user and an installation location information that can be set by the user, respectively. When the user instructs to edit the setting information of a network instrument, the instrument management system application 102 writes current setting information in each input control value and opens the window.’ Col. 7, lines 1-13).
Ooba, Maeda & Nakazawa are combinable because they are from the same field of endeavor of image processing; e.g. all three disclose methods of inputting network address information on a user interface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the specific network setting values include an IP address, a subnet mask, and a gateway address assigned to the image forming apparatus on the specific network.  The suggestion/motivation for doing so is to “monitor the state of the network instruments to be managed” as disclosed by Nakazawa in the background of invention.  Therefore, it would have been obvious to combine Ooba, Maeda & Nakazawa to obtain the invention as specified in claim 8.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677